Exhibit 10.1
 

 
CHRISTINA V. TUSAN
 Cal Bar. No. 192203; ctusan@ftc.gov
JOHN D. JACOBS
 Cal. Bar No. 134154; jjacobs@ftc.gov
THOMAS J. SYTA
 Cal. Bar No. 116286; tsyta@ftc.gov
BARBARA CHUN
 Cal. Bar No. 186907; bchun@ftc.gov
MARICELA SEGURA
 Cal. Bar No. 225999; msegura@ftc.gov
FEDERAL TRADE COMMISSION
10877 Wilshire Blvd., Suite 700
Los Angeles, CA 90024
Tel: (310) 824-4343; Fax: (310) 824-4380


SARAH E. SCHROEDER
 Cal Bar No. 221528; sschroeder@ftc.gov
KAREN GOFF
 G-waived; kgoff@ftc.gov
FEDERAL TRADE COMMISSION
901 Market St., Suite 570
San Francisco, CA 94103
Attorneys for Plaintiff
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA


FEDERAL TRADE COMMISSION,
 
Plaintiff,
 
v.
 
DEVRY EDUCATION GROUP INC., formerly known as DeVry Inc., a corporation;
 
DEVRY UNIVERSITY, INC., a corporation; and
 
DEVRY/NEW YORK INC., a corporation;
 
Defendants.
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
 Case No. 2:16-cv-00579-MWF-SS
 
 
STIPULATION AS TO ENTRY OF ORDER FOR PERMANENT
INJUNCTION AND MONETARY JUDGMENT
 

 
 

--------------------------------------------------------------------------------

 
On January 27, 2016, Plaintiff, the Federal Trade Commission (“Commission” or
“FTC”), filed its Complaint For Permanent Injunction and Other Equitable Relief
(Dkt # 1) (“Complaint”) pursuant to Section 13(b) of the Federal Trade
Commission Act (“FTC Act”), 15 U.S.C. § 53(b).  On May 16, 2016, DeVry Education
Group Inc., DeVry University, Inc., and DeVry/New York Inc. (“Defendants”) filed
Defendants’ Answer to Plaintiff Federal Trade Commission’s Complaint (Dkt #42)
(“Answer”), in which Defendants denied the charges in the Complaint.
 
The Commission and Defendants stipulate to the entry of a Stipulated Order for
Permanent Injunction and Monetary Judgment (“Order”), lodged concurrently with
this Stipulation, to resolve all matters in dispute in this action between them,
with the following terms and provisions:
 
FINDINGS
 
1.            This Court has jurisdiction over this matter.
 
2.            The Complaint charges that Defendants participated in deceptive
acts or practices in violation of Section 5 of the FTC Act, 15 U.S.C. § 45, in
the advertising, marketing, and sale of their educational products and services.
 
3.            Defendants neither admit nor deny any of the allegations in the
Complaint, except as specifically stated in this Order.  Only for purposes of
this action, Defendants admit the facts necessary to establish jurisdiction.
 
4.            Defendants waive any claim that they may have under the Equal
Access to Justice Act, 28 U.S.C. § 2412, concerning the prosecution of this
action through the date of this Order, and agree to bear their own costs and
attorneys’ fees.  The Commission also agrees to bear its own costs and fees. 
Defendants also agree to release the FTC and all of its agents, employees, and
servants from any other claims (including attorneys’ fees, costs, and expenses
of every kind and however denominated) that any Defendant has asserted or could
have asserted against the FTC, its employees, servants and agents concerning the
Defendants’ conduct that is the subject of this action or the FTC’s
investigation or prosecution thereof.
 
-2-

--------------------------------------------------------------------------------

 
5.            Defendants and the Commission waive all rights to appeal or
otherwise challenge or contest the validity of this Order.
 
DEFINITIONS
 
For the purpose of this Order, the following definitions apply:
A.            “Competent and Reliable Evidence” means tests, analyses, research,
studies, or other evidence based on the expertise of professionals in the
relevant area, that have been conducted and evaluated in an objective manner by
qualified persons, using procedures generally accepted in the profession to
yield accurate and reliable results.
 
B.            “DeVry” means DeVry Education Group Inc., DeVry University, Inc.,
and DeVry/New York Inc., their successors and assigns, individually,
collectively, or in any combination, and any of their subsidiaries located in
the United States or marketing to United States consumers.
 
C.            “Non-Disparagement Agreement” means any clause of any contract or
agreement that purports to prohibit any person from providing information,
making statements, or otherwise communicating in any way about the person’s
experiences as a student, prospective student, or graduate, including, but not
limited to, any clause that prohibits the person from providing such information
to state, federal or non-governmental entities; filing complaints with any
consumer protection entity; or making any such statement to any person or
through any media; provided, however, that this shall not include any clause or
the portion of any clause that limits the disclosure in any way of the terms of
any confidential settlement, issuance of any credit or refund, or negotiations
regarding a proposed or actual settlement, credit or refund.  
//
//
 
-3-

--------------------------------------------------------------------------------

 
ORDER
I.   PROHIBITION AGAINST DECEPTIVE CLAIMS
 
IT IS ORDERED that DeVry, DeVry’s officers, agents, employees, and attorneys,
and all other persons in active concert or participation with any of them, who
receive actual notice of this Order, whether acting directly or indirectly, in
connection with promoting or offering for sale any educational product or
service, are permanently restrained and enjoined from:
A.        Misrepresenting, expressly or by implication, the success that
students or graduates have realized or are likely to realize in starting or
obtaining careers, jobs or employment.  This prohibition includes, but is not
limited to, misrepresenting:

1.
the extent to which––whether expressed by a number, a percentage or
otherwise––graduates or any subset of graduates have obtained jobs or careers:

a.
in their field of study;

b.
in any specified field or type of employment;

c.
with any given category or type of employer;

d.
with any particular employer; or

e.
within a given time frame;

2.      
the extent to which any employment statistic, or any other statement that refers
to the employment success or status of students or graduates, reflects the
success of students or graduates who were actively seeking employment;

3.
the extent to which any employment statistic, or any other statement that refers
to the employment success or status of students or graduates, either includes or
does not include any subset of students or graduates; or

 
-4-

--------------------------------------------------------------------------------

 

4.
that any individual obtained a job or career, in his or her field of study or
otherwise, as a result of attending DeVry.

 
B.            Misrepresenting, expressly or by implication, the compensation or
compensation range that students or graduates of DeVry have received, or can be
expected to receive, including but not limited to, misrepresenting that the
compensation of any group of students or graduates is or was (a) equal to or
greater than a specific amount, average or median, or (b) equal to or greater
than the compensation received by any other group of students or graduates;
 
C.            Misrepresenting, expressly or by implication, any other fact
material to consumers concerning any such product or service;
 
D.            Making any representation, expressly or by implication:

1.
that any employment statistic reflects the success of graduates in obtaining
employment near or after graduation when the statistic includes employment that
graduates obtained (a) before purchasing the product or service, or (b) at any
time more than six months prior to graduating; provided, however, that, nothing
in this Subsection D.1 shall be construed to prohibit DeVry from making a
representation to a state or federal authority or programmatic or institutional
accreditor on a reporting form required by such entity, provided further that
DeVry clearly and conspicuously disclose on such form, either as the primary
number or in a footnote in 14-point font, the percentage of students who
obtained their jobs upon or after graduating; or

2.
that any employment statistic reflects the employment status or employment
success of graduates who were actively seeking employment if graduates were
classified as not actively seeking employment based on (a) having waived
career-services assistance, in whole or in part, or (b) the extent to which the
graduates used career services.

 
-5-

--------------------------------------------------------------------------------

 
E.            Making any representation, expressly or by implication, about the
benefit of any educational product or service, or the success or likely success
of any student or graduate, unless the representation is non-misleading, and, at
the time such representation is made, DeVry possesses and relies upon Competent
and Reliable Evidence that is sufficient to substantiate that the representation
is true.
 
F.            Nothing in Section I shall be construed to prohibit DeVry from
engaging in conduct that is required by any applicable law, regulation, or
request of any governmental authority.
 
II.   PRESERVATION OF RECORDS RELATING TO SUBSTANTIATION
 
IT IS FURTHER ORDERED that:
A.            DeVry must preserve all Competent and Reliable Evidence relied
upon to substantiate any representation covered by Section I.E of this Order.
 
B.            If DeVry makes any representation covered by Section I.E of this
Order that relates to any class of current or former students or graduates,
DeVry must preserve the following related to any such representation, whether or
not relied upon to substantiate the representation:

1.
All student files relating to the students or graduates;

2.
All emails, letters, and other communications constituting or relating to
complaints received from any student or graduate, either directly or through any
third party, regarding: the person’s experience in attempting to obtain a
career, job, or employment; the compensation or compensation range of jobs; the
assistance the person received or failed to receive from DeVry in attempting to
find employment; or any advertising or marketing that referred to obtaining
employment or to compensation received by past graduates.

3.
All forms completed by or received from any student, graduate or third party
relating to any student’s or graduate’s employment status, job search, or use
of, or desire to use, any career-related services offered by DeVry;

 
-6-

--------------------------------------------------------------------------------

 

4.
All documents and information relating to any student’s or graduate’s employment
status or income at any point before or after graduation;

5.
All documents relating to any audit, review, survey or analysis underlying or
supporting any rate or statistic used in any representation covered by Section
I.E of this Order, including the employment status or compensation of students
or graduates; and

6.
All documents, including, but not limited to, manuals, training materials,
guidelines and instructions relating to the methodology that DeVry utilizes to
determine any calculation, rate or statistic used in any representation covered
by Section I.E of this Order, including, but not limited to, how to classify the
employment status of any student or graduate, and any factor utilized in
determining the number of students or graduates placed in the numerator or the
denominator of any such calculation, rate or statistic.

 
C.            In the event that DeVry receives a request from a Commission
representative for any such documents or data, DeVry shall produce such
documents or data within 45 days, in accordance with the instructions set forth
in Section IX.E (Compliance Reporting) below and in compliance with the Family
Educational Rights and Privacy Act of 1974 (20 U.S.C. § 1232g; 34 C.F.R. Part
99).
 
III.   TRAINING PROGRAM
 
IT IS FURTHER ORDERED that for 20 years after entry of this Order, DeVry must:
A.            Within 120 days of the issuance of this Order, establish and
implement a training program for all principals, officers, directors, managers,
employees, agents, and representatives who direct or engage in the promotion or
sale of any educational product or service;
 
-7-

--------------------------------------------------------------------------------

 
B.            Upon implementation of the training program, and continuing
thereafter, designate a manager to coordinate and oversee the implementation of
this training program;
 
C.            Require all current principals, officers, directors, managers,
employees, agents, and representatives who direct or engage in the promotion or
sale of any educational product or service to complete the training program
within 120 days of the issuance of this Order, and require all future
principals, officers, directors, managers, employees, agents, and
representatives to complete the training program before directing or engaging in
the promotion or sale of any educational product or service product or service;
 
D.            Ensure that the training program addresses the trainee’s duty not
to use or make any representation prohibited under this Order;
 
E.            Secure from each participant in this training program, at the
conclusion of training, a signed statement acknowledging that he or she has
completed the program; and
 
F.            Maintain and upon request provide the Commission all such
acknowledgments and a copy of all materials used in the training program.
 
IV.   PROHIBITION AGAINST NON-DISPARAGEMENT CLAUSES
 
IT IS FURTHER ORDERED that DeVry, DeVry’s officers, agents, employees, and
attorneys, and all other persons in active concert or participation with any of
them, who receive actual notice of this Order, whether acting directly or
indirectly, are hereby permanently restrained and enjoined from:
A.            Entering into any Non-Disparagement Agreement with any person in
connection with (1) the issuance of any credit or refund of money paid for, or
(2) any settlement of any dispute or complaint concerning the sale or promotion
of, any educational product or service; or
 
-8-

--------------------------------------------------------------------------------

 
B.            Enforcing any existing Non-Disparagement Agreement against any
person who entered into such an agreement to receive a refund of any payment
that was made for, or to settle any dispute concerning, any educational product
or service.
 
V.   COOPERATION WITH CUSTOMERS
 
IT IS FURTHER ORDERED that, except as otherwise provided by law, DeVry shall
cooperate in a timely manner with all reasonable requests for information or
documents relating to DeVry University enrollment or billing that DeVry receives
from any current or former student.  Such cooperation shall include, but is not
limited to, providing copies of the student’s transcripts, registration
documents, diplomas, other information confirming the student’s school,
program(s) of study, or dates of enrollment, and itemized billing statements to
the current or former student or to that person’s authorized representative. 
Such documents and information shall be provided within 15 business days of
receipt of a request made by the student or former student that was submitted by
mail, email, or fax.  DeVry shall provide, on all DeVry University enrollment
agreements, registration documents, and billing statements, a statement of how
to make such a request, and shall provide a mailing address, email address and
fax number that shall be used for making such requests.  DeVry also will make
reasonable efforts to identify requests for diplomas or transcripts that any
current or former DeVry University students made between September 30, 2015 and
the date of entry of the Order and will issue the requested diploma or
transcript to the individual’s last known contact information within 60 days
after the date of entry of the Order.  No current or former DeVry University
student shall be denied access to his or her diploma or transcript due to any
hold that DeVry University has previously placed on the release of such
document.  Nothing in this provision shall be construed to require DeVry to act
in a manner that is in conflict with their obligations under the Family
Educational Rights and Privacy Act of 1974 (20 U.S.C. § 1232g; 34 C.F.R. Part
99).
 
-9-

--------------------------------------------------------------------------------

 
VI.   MONETARY JUDGMENT
 
IT IS FURTHER ORDERED that:
A.            Judgment in the amount of One Hundred Million Dollars
($100,000,000) is entered in favor of the Commission against Defendants, jointly
and severally, as equitable monetary relief.  This judgment consists of:

1.
A payment of Forty-Nine Million Four Hundred Thousand Dollars ($49,400,000) to
the Commission.

a.
Defendants are ordered to pay to the Commission $49,400,000, which as Defendants
stipulate, their undersigned counsel, as of December 9, 2016, holds in escrow
for no purpose other than payment to the Commission.

b.
Such payment must be made within 7 days of entry of this Order by electronic
fund transfer in accordance with instructions previously provided by a
representative of the Commission.

2.
A total of Thirty Million Three Hundred Fifty-One Thousand and Nineteen Dollars
($30,351,019) in forgiveness of unpaid private student loans that DeVry issued
directly to current or past students of DeVry University.

a.
Pursuant to this provision, within 7 days after entry of this Order, Defendants
shall forgive and cancel the entire unpaid balance of all private student loans
issued to DeVry University students between September 1, 2008 and September 30,
2015, as described on the document that Defendants submitted to counsel for the
FTC on November 30, 2016, describing the intended forgiveness of unpaid private
student loans (“Loan Forgiveness Sheet”), for a total amount of no less than
$30,351,019.

 
-10-

--------------------------------------------------------------------------------

 

b.
Because the Loan Forgiveness Sheet that Defendants provided to FTC counsel on 
November 30, 2016, was redacted by agreement to avoid disclosure of Personally
Identifiable Information in violation of the Family Educational Rights and
Privacy Act of 1974 (20 U.S.C. § 1232g; 34 C.F.R. Part 99), Defendants shall,
within 30 days after the date of entry of this Order, email to the undersigned
counsel for the FTC the unredacted version of the Loan Forgiveness Sheet;
provided, however, that Defendants shall not include Personally Identifiable
Information of any person who has, after receiving the notice required by
Subsection B.1 of this Section (below), obtained a protective order from this
Court prohibiting such disclosure; provided further, that, with respect to any
person who has sought a protective order but has not obtained a ruling,
Defendants shall not disclose such person’s Personally Identifiable Information
unless and until the Court denies the person’s request.

c.
The forgiveness and cancellation required by this Subsection includes all unpaid
interest and fees that accrued up to November 30, 2016, as well as any
outstanding principal balance.  No interest or fees that accrue after November
30, 2016, may be added to these accounts.

d.
Defendants shall, within 10 days after entry of this Order, provide a signed
declaration to the FTC attesting that they have effectuated the loan forgiveness
required by Subsection A.2 of this Section.  The declaration shall be sent in
accordance with the instructions in Section IX.E of this Order, and also sent by
email to the undersigned FTC counsel.

 
-11-

--------------------------------------------------------------------------------

 

e.
Within 7 days after entry of this Order, the people listed on the Loan
Forgiveness Sheet will owe nothing on their accounts, and their accounts will be
closed out.

f.
Defendants shall, within 30 days of receipt, refund any payments received on any
loan balance after November 30, 2016, that has been forgiven pursuant to
Subsection A.2 of this Section.

3.
A total of Twenty Million Two Hundred Forthy-Eight Thousand Nine Hundred
Eighty-OneDollars ($20,248,981) in forgiveness of debts from accounts
receivable, relating to debts of individuals who have been DeVry University
students.

a.
Pursuant to this provision, within 7 days after entry of this Order, Defendants
shall forgive and cancel debts in the amounts described on the document that
Defendants submitted to counsel for the FTC on November 30, 2016, describing the
intended forgiveness of accounts receivable (“Debt Forgiveness Sheet”), for a
total amount of $20,248,981.

b.
Because the Debt Forgiveness Sheet that Defendants provided to FTC counsel on
November 30, 2016, was redacted by agreement to avoid disclosure of Personally
Identifiable Information in violation of the Family Educational Rights and
Privacy Act of 1974 (20 U.S.C. § 1232g; 34 C.F.R. Part 99), Defendants shall,
within 30 days after the date of entry of this Order, email to the undersigned
counsel for the FTC the unredacted version of the Debt Forgiveness Sheet;
provided, however, that Defendants shall not include Personally Identifiable
Information of any person who has, after receiving the notice required by
Subsection B.1 of this Section, obtained a protective order from this Court
prohibiting such disclosure; provided further, that, with respect to any person
who has sought a protective order but has not obtained a ruling, Defendants
shall not disclose such person’s Personally Identifiable Information unless and
until the Court denies the person’s request.

 
-12-

--------------------------------------------------------------------------------

 

c.
The forgiveness and cancellation required by this Subsection includes all unpaid
interest and fees that accrued up to November 30, 2016, as well as any
outstanding principal balance.  No interest or fees that accrue after November
30, 2016, may be added to these accounts.  With respect to all accounts
receivable that are forgiven in full, those accounts shall be closed out and the
balance of those accounts shall be zero.

d.
Defendants shall, within 10 days after entry of this Order, provide a signed
declaration to the FTC attesting that they have effectuated the debt forgiveness
required by this Subsection A.3.  The declaration shall be sent in accordance
with the instructions in Section IX.E of this Order, and also sent by email to
the undersigned FTC counsel.

e.
Defendants shall, within 30 days of receipt, refund any payments received after
November 30, 2016, on any debt that has been forgiven pursuant to this
Subsection A.3.

 
B.            For purposes of enabling the FTC to conduct a redress program and
to ensure that forgiveness of obligations as described in Subsection A.2 or A.3
of this Section is effectuated, Defendants shall provide a list to the
undersigned counsel for the FTC that includes the information described below
for: (1) each person who enrolled in one or more of Defendants’ bachelor’s or
associate degree programs between January 1, 2008 and September 30, 2015, and
(a) graduated from such bachelor’s or associate degree program, or (b) was still
actively enrolled in such bachelor’s or associate degree program as of November
30, 2016; and (2) each person who is receiving forgiveness of an obligation as
described in Subsection A.2 or A.3 of this Section.  Defendants shall include
the following information for each such person:  name, student ID number, any
student identifier that is included in the Loan Forgiveness Sheet or Debt
Forgiveness Sheet, whether the person is listed on the Loan Forgiveness Sheet or
the Debt Forgiveness Sheet, last known addresses, last known email addresses,
last known telephone numbers, and, as applicable, the nature, amount, and
account number of any obligation that is required to be forgiven in Subsection
A.2 or A.3 of this Section.
 
-13-

--------------------------------------------------------------------------------

 

1.
Provided, however, that:

a.
this requirement shall not be construed to require Defendants to violate the
Family Educational Rights and Privacy Act of 1974 (20 U.S.C. § 1232g; 34 C.F.R.
Part 99);

b.
accordingly, Defendants are ordered, by the end of the third day after entry of
this Order, to publish public notice that Defendants intend to provide the
Federal Trade Commission with the information described in this Subsection, and
advising such persons of their rights in the event they object to the proposed
disclosure to the FTC;

c.
Defendants are not required to provide information to the FTC as required in
this Subsection regarding any recipient of the notice if the person has, within
21 days after the publication of such public notice described in Section
VI.B.1.b, obtained a protective order from this Court prohibiting the release of
such information.  With respect to any person who has sought a protective order
but has not obtained a ruling, Defendants shall not disclose such person’s
Personally Identifiable Information unless and until the Court denies the
person’s request.

 
-14-

--------------------------------------------------------------------------------

 

2.
Defendants shall provide the information required by this Subsection B to the
undersigned counsel for the FTC by no later than the 30th day after the date of
entry of this Order.

 
C.            Defendants shall, within 30 days after entry of this Order, send a
letter and an email to the last known mailing address and email address for each
person listed on the Debt Forgiveness Sheet or Loan Forgiveness Sheet.
 

1.
The letter and the email to be sent to individuals listed on the Debt
Forgiveness Sheet and the Loan Forgiveness Sheet shall clearly state in large
font that, as part of a settlement of a lawsuit that the Federal Trade
Commission filed against DeVry University, DeVry University has canceled and
forgiven the consumer’s debt.  The letter and email shall also state the nature
of the debt (e.g., DeVry student loan) and the total amount of debt that was
forgiven, whether such forgiveness was full or partial forgiveness, and the
applicable account number.

2.
In addition, the letter and email shall clearly advise the recipient that  (a)
DeVry University has notified relevant credit reporting agencies and collection
agencies that the debt(s) as described in the letter or the email has been
forgiven, and (b) that, to the extent a transcript or diploma has been withheld
on grounds of nonpayment of a debt, those documents will be made available and
released.  The letter and the email shall also shall provide recipients with a
DeVry University telephone number that recipients and any co-signers may call,
starting the 45th day after the date of entry of this Order, to speak with a
live person in the event of any further collection activity or in the event that
the forgiveness and cancellation is not reflected on the relevant person’s
credit reports.

 
-15-

--------------------------------------------------------------------------------

 

3.
The letter and email shall not include any marketing messages or any statements
other than the advisory statements described in this Section.  Defendants shall
not include anything in or with the letter or email that is inconsistent with
the purpose of advising the recipient of the forgiveness and cancellation of his
or her debt.

4.
The outside of the envelope and the subject line of the email shall include the
statement: “Notice of Settlement of FTC v. DeVry.”

5.
At least 7 days prior to sending the required letter and email, Defendants shall
provide a copy, including the envelope, of the proposed letter and email to FTC
counsel for good-faith approval, to be based on whether the letter and email
comply with the terms of this Order, with approval not to be unreasonably
withheld.  In the event of a dispute, the FTC shall bear the burden of
persuading the Court that the proposed letter and email should be modified
before being sent.

 
D.            Within 30 days after entry of this Order, Defendants shall, with
respect to the debts listed on the Debt Forgiveness Sheet and Loan Forgiveness
Sheet, accurately and fully report the loan forgiveness and cancellation to all
credit reporting agencies or other third parties to which any Defendant has
reported information concerning these debts.
 
E.            Within 30 days after entry of this Order, Defendants shall notify
every collection agency or other third party to which Defendants have referred
or transferred any debt of any person listed on the Debt Forgiveness Sheet or
Loan Forgiveness Sheet that the debt as listed on either of these sheets has
been forgiven and canceled and that the collection agency or other third party
must immediately cease efforts to collect such amounts.
//
 
-16-

--------------------------------------------------------------------------------

 
F.            Defendants shall, beginning within 45 days after entry of this
Order, and up through the end of the 15th month following entry of this Order,
maintain a telephone number that the current and former DeVry University
students identified in the Debt Forgiveness Sheet and Loan Forgiveness Sheet,
and any co-signors or other persons whose credit rating may also be affected,
may use to report any problems with collection activity regarding the forgiven
obligation or inaccuracies in the reporting of the forgiven obligation.  This
telephone number shall be identified in the letter and email that Defendants are
required to send pursuant to Section VI.C above.
 

1.
Defendants shall ensure that people calling this telephone number are able
within a reasonable amount of time to speak to a live person and shall take
good-faith efforts to minimize any wait time.

2.
Defendants shall maintain a log of all calls received on this telephone number,
including the name and number of the person calling and the nature of the call,
and shall provide the log to the FTC upon request.

3.
Defendants shall further take steps to respond to complaints to ensure that, as
required by this Order, all collection efforts have ceased and that the credit
reporting agencies have been properly notified of the forgiven obligations, and
shall create and maintain a log of all such steps that Defendants have taken, to
be produced to the FTC upon request.

 
G.            Defendants relinquish dominion and all legal and equitable right,
title, and interest in all assets transferred pursuant to this Order and may not
seek the return of any assets.
 
H.            Defendants agree that the facts as alleged in the Complaint filed
in this action shall be taken as true without further proof in any bankruptcy
case or subsequent civil litigation pursued by the Commission to enforce its
rights to any payment or money judgment pursuant to this Order, including, but
not limited to, a nondischargeability complaint in any bankruptcy case. 
Defendants further stipulate and agree that the facts alleged in the Complaint
establish all elements necessary to sustain an action pursuant to, and that this
Order shall have collateral estoppel effect for purposes of, Section
523(a)(2)(A) of the Bankruptcy Code, 11 U.S.C. § 523(a)(2)(A).  For all other
purposes and with respect to all other parties, Defendants’ stipulation in this
Section shall have no effect.  It is specifically agreed and acknowledged that
this Section is not intended to be, nor shall it be, construed as an admission
of liability by Defendants with respect to the allegations set forth in the
Complaint with respect to any claims or demands by any third parties.
 
-17-

--------------------------------------------------------------------------------

 
I.            Defendants acknowledge that their Taxpayer Identification Numbers
may be used for collecting and reporting on any delinquent amount arising out of
this Order, in accordance with 31 U.S.C. § 7701.
 
J.            All money paid to the Commission pursuant to this Order may be
deposited into a fund administered by the Commission or its designee to be used
for equitable relief, including consumer redress and any attendant expenses for
the administration of any redress fund.  If a representative of the Commission
decides that direct redress to consumers is wholly or partially impracticable or
money remains after redress is completed, the Commission may apply any remaining
money for such other equitable relief (including consumer information remedies)
as it determines to be reasonably related to Defendants’ practices alleged in
the Complaint.  Any money not used for such equitable relief is to be deposited
to the U.S. Treasury as civil disgorgement.  Defendants have no right to
challenge any actions the Commission or its representatives may take pursuant to
this Subsection.  It is the intention of the parties to this settlement that any
amount paid to consumers will be deducted from any future claims by that
consumer for the same conduct alleged in the FTC’s Complaint herein.  In the
event that any Defendant receives such a claim from any consumer, litigant, or
government agency, the FTC, upon written request from the Defendant, shall
advise the Defendant within 30 days (to be extended upon the reasonable request
of the Commission) of the total amount paid to all claimants, and whether the
FTC has provided any funds to each consumer under this Subsection, and if it
has, the amount paid.  Defendants shall keep such information confidential,
including but not limited to requesting that Defendants’ agents, attorneys,
experts, and accountants, any governmental agency, and any opposing counsel
receiving the information shall keep it confidential.  For purposes of this
provision, Defendants shall provide a request by email to the FTC via
redress@ftc.gov.
 
-18-

--------------------------------------------------------------------------------

 
K.            No asset transfer required by this Order should be deemed a fine,
penalty, forfeiture, or punitive assessment.
 
VII.   CUSTOMER INFORMATION
 
IT IS FURTHER ORDERED that DeVry, the officers, agents, employees, and attorneys
of each of the DeVry entities, and all other persons in active concert or
participation with any of them, who receive actual notice of this Order, are
permanently restrained and enjoined from directly or indirectly failing to
provide sufficient customer information to enable the Commission to efficiently
administer consumer redress.  DeVry represents that they have provided any
requested redress information to the Commission.  If a representative of the
Commission requests in writing any information related to redress, DeVry must
provide it, in the form prescribed by the Commission, within 30 days as
permitted under and in compliance with the Family Educational Rights and Privacy
Act of 1974 (20 U.S.C. § 1232g; 34 C.F.R. Part 99).
 
VIII.   ORDER ACKNOWLEDGMENTS
 
IT IS FURTHER ORDERED that DeVry obtain acknowledgments of receipt of this
Order:
A.            Each of the Defendants, within 7 days of entry of this Order, must
submit to the Commission an acknowledgment of receipt of this Order sworn under
penalty of perjury.
 
-19-

--------------------------------------------------------------------------------

 
B.            For 10 years after entry of this Order, DeVry must deliver a copy
of this Order to:  (1) all principals, officers, directors, and LLC managers and
members; (2) all employees, agents, and representatives who participate in
advertising, marketing, admissions, or career services; and (3) any business
entity resulting from any change in structure as set forth in the Section titled
Compliance Reporting.  Delivery must occur within 7 days of entry of this Order
for current personnel.  For all others, delivery must occur before they assume
their responsibilities.
 
C.            From each individual or entity to which DeVry delivered a copy of
this Order, DeVry must obtain, within 60 days, a signed and dated acknowledgment
of receipt of this Order.
 
IX.   COMPLIANCE REPORTING
 
IT IS FURTHER ORDERED that Defendants and DeVry make timely submissions to the
Commission:
A.            One year after entry of this Order, each of the Defendants must
submit a compliance report, sworn under penalty of perjury.  The Defendant must:

1.
identify the primary physical, postal, and email address and telephone number,
as designated points of contact, which representatives of the Commission may use
to communicate with that Defendant;

2.
identify all of that Defendant’s businesses by all of its names, telephone
numbers, and physical, postal, email, and Internet addresses;

3.
describe the activities of each business, including the goods and services
offered, and the means of advertising, marketing, and sales, and the involvement
of any other Defendant;

4.
describe in detail whether and how that Defendant is in compliance with each
Section of this Order including, but not limited to, describing in detail the
way that Defendant calculates, documents and substantiates any claim covered by
this Order; and

 
-20-

--------------------------------------------------------------------------------

 

5.
provide a copy of each Order Acknowledgment obtained pursuant to this Order,
unless previously submitted to the Commission.

 
B.            For 10 years after entry of this Order, each DeVry entity must
submit a compliance notice, sworn under penalty of perjury, within 60 days of
any change in:

1.
any designated point of contact;

2.
any process or procedure for calculating, documenting or substantiating any
claim covered by this Order; or

3.
the structure of any DeVry entity or any entity that DeVry has any ownership
interest in or controls directly or indirectly that may affect compliance
obligations arising under this Order, including: creation, merger, sale, or
dissolution of the entity or any subsidiary, parent, or affiliate that engages
in any acts or practices subject to this Order.

 
C.            Each DeVry entity must submit to the Commission notice of the
filing of any bankruptcy petition, insolvency proceeding, or similar proceeding
by or against such DeVry entity within 14 days of its filing.
 
D.            Any submission to the Commission required by this Order to be
sworn under penalty of perjury must be true and accurate and comply with 28
U.S.C. § 1746, such as by concluding:  “I declare under penalty of perjury under
the laws of the United States of America that the foregoing is true and
correct.  Executed on:  _____” and supplying the date, signatory’s full name,
title (if applicable), and signature.
 
E.            Unless otherwise directed by a Commission representative in
writing, all submissions to the Commission pursuant to this Order must be
emailed to DEbrief@ftc.gov or sent by overnight courier (not the U.S. Postal
Service) to:  Associate Director for Enforcement, Bureau of Consumer Protection,
Federal Trade Commission, 600 Pennsylvania Avenue NW, Washington, DC  20580. 
The subject line must begin:  FTC v. DeVry Education Group Inc.
 
-21-

--------------------------------------------------------------------------------

 
X.   RECORDKEEPING
 
IT IS FURTHER ORDERED that Defendants must create certain records for 15 years
after entry of the Order, and retain each such record for 5 years. 
Specifically, Defendants must create and retain the following records:
A.            Accounting records showing the revenues from all goods or services
sold;
 
B.            Personnel records showing, for each person providing services,
whether as an employee or otherwise, that person’s:  name; addresses; telephone
numbers; job title or position; dates of service; and (if applicable) the reason
for termination;
 
C.        Records of all consumer complaints (and any response) that relate to
any of the following:

1.
any of the Defendants’ advertisements;

2.
the person’s experience in attempting to obtain a career, job, or employment,
whether in the person’s field of study or otherwise;

3.
the compensation or compensation range of jobs;

4.
Defendants’ job placement rates or employment statistics;

5.
the assistance the person received or failed to receive from Defendants in
attempting to find employment;

6.
unsolicited or undesired telephone calls or emails, including alleged Do Not
Call violations;

7.
telemarketing practices or representations; or

8.
any issue related to the GI Bill or a student’s status as a veteran;

 
D.            Records of all refund requests;
//
 
-22-

--------------------------------------------------------------------------------

 
E.            All records necessary to demonstrate full compliance with each
provision of this Order, including all submissions to the Commission; and
 
F.            A copy of each unique advertisement or other marketing material.
 
XI.   COMPLIANCE MONITORING
 
IT IS FURTHER ORDERED that, for purposes of monitoring DeVry’s compliance with
this Order and any failure to transfer any assets as required by
this Order:
A.            Within 30 days of receipt of a written request from a
representative of the Commission, DeVry must: submit additional compliance
reports or other requested information, which must be sworn under penalty of
perjury; appear for depositions; and produce documents for inspection and
copying.  The Commission is also authorized to obtain discovery, without further
leave of court, using any of the procedures prescribed by Federal Rules of Civil
Procedure 29, 30 (including telephonic depositions), 31, 33, 34, 36, 45, and 69.
 
B.            For matters concerning this Order, the Commission is authorized to
communicate directly with each DeVry entity.  DeVry must permit representatives
of the Commission to interview any employee or other person affiliated with any
DeVry entity who has agreed to such an interview.  The person interviewed may
have counsel present.
 
C.            The Commission may use all other lawful means, including posing,
through its representatives as consumers, suppliers, or other individuals or
entities, to DeVry or any individual or entity affiliated with DeVry, without
the necessity of identification or prior notice.  Nothing in this Order limits
the Commission’s lawful use of compulsory process, pursuant to Sections 9 and 20
of the FTC Act, 15 U.S.C. §§ 49, 57b-1.
 
XII.   EFFECTIVE DATE
 
IT IS FURTHER ORDERED that this Order shall become effective upon entry, except
that, with respect to all subsidiaries of DeVry Education Group Inc. other than
DeVry University, Section II.B of this Order shall become effective 120 days
after entry of this Order.
 
-23-

--------------------------------------------------------------------------------

 
XIII.   RETENTION OF JURISDICTION
 
IT IS FURTHER ORDERED that this Court retains jurisdiction of this matter for
purposes of construction, modification, and enforcement of this Order.


SO STIPULATED:
 
FOR PLAINTIFF FEDERAL TRADE COMMISSION
 
 
Dated: _______________
______________________
 
Christina V. Tusan
 
John D. Jacobs
 
Attorneys for Plaintiff
 
FEDERAL TRADE COMMISSION

 

 
FOR DEFENDANTS

 
Dated: _______________
______________________
 
Alan Salpeter
 
Bryan Westhoff
 
Philip Giordano
 
Attorney for Defendants
  DEVRY EDUCATION GROUP INC.,   DEVRY UNIVERSITY, INC. and   DEVRY/NEW YORK INC.

 
-24-

--------------------------------------------------------------------------------

 
Dated: _______________
______________________
 
Greg Davis
 
Senior Vice President, General Counsel
 
and Secretary
 
DeVry Education Group Inc.
  3005 Highland Parkway   Downers Grove, IL 60515   As an officer of DeVry
Education Group Inc.

 
 
 
Dated: _______________
______________________
 
Greg Davis
 
Secretary
 
DeVry University, Inc.
  3005 Highland Parkway   Downers Grove, IL 60515   As an officer of DeVry
University, Inc.


 
 
Dated: _______________
______________________
 
Greg Davis
 
Secretary
 
DeVry/New York Inc.
  180 Madison Ave., Suite 900   New York, NY 10016   As an officer of DeVry/New
York Inc.

 
 
-25-